GrOODE, J.
We are asked by the appellant to reverse the ruling of the circuit court in sustaining* respondent’s motion for a new trial, on the ground that the damages awarded the appellant by the jury were excessive.
The action is one to recover the value of a horse, owned by the appellant and boarded at the respondent’s livery stable and the value of two laprobes and coachmen’s coats. The basis of the action as to the horse is, that he was lulled in a runaway caused by the negligence of a boy driver in whose charge he was put by respondent Ilardy, contrary to the order of Luyties, the appellant; and on this cause of action, including the value of the horse, there was evidence pro and con.
The laprobes and coats are alleged to have been placed in the respondent’s custody and to have been demanded by the appellant afterwards but not returned.
Respondent interposed a counterclaim for the board *695and care of the horse, which appears to have been withdrawn, daring the trial, though the appellant concedes its correctness.
The evidence showed, without conflict, that the value of the robes and coats was $70, and that the respondent is liable for their loss is confessed; but his liability for the death of the horse and the animal’s value are contested.
It is the duty of the trial court to pass on the weight of evidence and the reasonableness of verdicts, in considering a motion for new trial. Its ruling on the motion is the exercise of a judicial discretion which will not be changed on appeal, unless the action taken was manifestly arbitrary. Chouquette v. Railroad, 152 Mo. 257; McCullough v. Ins. Co., 113 Mo. 606; Rickroad v. Martin, 43 Mo. App. 597; Martin v. Block, 24 Mo. App. 60.
To warrant a reversal of this cause we must be thoroughly convinced that the lower court abused its power, and the circiunstances render it impossible for us to entertain that conviction. The learned circuit judge, after hearing the witnesses, may have believed the respondent was not to blame for the death of the horse and that the verdict was erroneous in awarding damages on that demand, or that the damages allowed on it were above the horse’s value. It is plain that we have no right to interfere in this matter; so the order of the court granting a new trial is affirmed and the cause remanded.
Bland, P. J., and Reyburn, J., concur.